Citation Nr: 1634969	
Decision Date: 09/07/16    Archive Date: 09/20/16

DOCKET NO. 11-00 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a left ankle disability. 


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1983 to May 1986, and from August 1991 to April 1992. The Veteran has additional service in the Indiana Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana. Jurisdiction over the claim was then transferred to the RO in Columbia, South Carolina. Since jurisdiction was transferred, the Veteran moved to North Carolina; however, at this time, jurisdiction over these claims remains with the Columbia RO.

In July 2012, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge. The undersigned noted the issue on appeal and engaged in a colloquy with the Veteran toward substantiation of the claim. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A copy of the hearing transcript is associated with the claims file. 

In June 2014, the Board remanded the appeal to the RO for additional development. The matter has been properly returned to the Board for appellate consideration. See Stegall v. West, 11 Vet. App. 268 (1998). However, for the reasons discussed below, another remand is required. 

This appeal was processed using both the "Virtual VA" system and the "Veterans Benefits Management System" paperless claims processing system. Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.



REMAND

In July 2014, the Appeals Management Center (AMC) sought to obtain any outstanding service medical records pertaining to the Veteran's National Guard service including periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA). The Veteran served in the Indiana Army National Guard. However, the AMC requested records from the adjutant general of South Carolina, not the adjutant general of Indiana. Therefore, a remand is needed to contact the appropriate record depository to obtain any outstanding service records. 

Accordingly, the case is REMANDED for the following actions:

1. Contact the adjutant general of Indiana and/or the appropriate record depository and request that it forward any and all service treatment records associated with the Veteran's periods of active duty, ACDUTRA, and INACDUTRA. All received records should be associated with the claims file. If the search for such records has negative results, the AOJ should notify the Veteran and place a statement to that effect in the record.

2. Contact the Veteran and request that he submit copies of any and all service department records in his possession. All records submitted by the Veteran should be associated with the claims file.

3. Then, after undertaking any other appropriate development deemed necessary, readjudicate the issue on appeal on the basis of the additional evidence of record. If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case. An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VITO A. CLEMENTI 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).




